Opinion issued June 19, 2018




                                       In The

                               Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                               NO. 01-17-00812-CV
                             ———————————
                            IRENE GILES, Appellant
                                          V.
THE BANK OF NEW YORK MELLON FKA THE BANK OF NEW YORK,
 AS TRUSTEE FOR THE CERTIFICATEHOLDERS OF THE CWABS,
  INC., ASSET-BACKED CERTIFICATEHOLDERS SERIES, 2006-14,
                         Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                       Trial Court Case No. 1096013


                           MEMORANDUM OPINION

      Appellant, Irene Giles, has failed to timely file a brief. See TEX. R. APP. P.

38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to file

brief). After being notified that this appeal was subject to dismissal, appellant did
not adequately respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary dismissal

of case).

      We dismiss the appeal for want of prosecution for failure to timely file a brief.

We dismiss any pending motions as moot.



                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.




                                          2